Case: 12-60912       Document: 00512284355         Page: 1     Date Filed: 06/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 24, 2013
                                     No. 12-60912
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

J.D. BELL,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                No. 1:11-CR-124-1




Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*


       J.D. Bell pleaded guilty, pursuant to a conditional guilty plea, to failure
to register as a convicted sex offender in violation of the Sex Offender Registra-

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60912     Document: 00512284355     Page: 2   Date Filed: 06/24/2013

                                  No. 12-60912

tion and Notification Act (“SORNA”), 18 U.S.C. § 2250(a), reserving his right to
appeal the challenges to SORNA made in his motion to dismiss the indictment.
The district court sentenced Bell to twenty-four months in prison and ten years’
supervised release.
      Bell argues that the district court erred when it denied his motion to dis-
miss the indictment. He contends that the Attorney General’s 2007 interim rule,
which made SORNA retroactively applicable to pre-SORNA offenders, such as
himself, was not validly promulgated because of certain Administrative Proce-
dure Act (“APA”) violations, and, thus, SORNA was not applicable to him. In
support, Bell asserts that Reynolds v. United States, 132 S. Ct. 975 (2012), over-
ruled United States v. Johnson, 632 F.3d 912 (5th Cir. 2011). In the alternative,
Bell argues that, in light of Reynolds, this court should reconsider Johnson.
      Bell’s complaints as to the APA and his reliance on Reynolds are unavail-
ing. Bell’s SORNA violations occurred in 2011, after the 2008 effective date of
the Attorney General’s final regulations applying SORNA to pre-SORNA offend-
ers. 73 Fed. Reg. 38,030, 38,063. Those final regulations were not under scru-
tiny in Reynolds or Johnson, and, on appeal, Bell does not challenge the validity
of those regulations. Furthermore, the Attorney General’s final regulations
“were published with proper notice and comment rulemaking.” United States v.
Davis, 471 F. App’x 363, 364 (5th Cir.) (per curiam), cert. denied, 133 S. Ct. 493
(2012). As for Bell’s request that we revisit Johnson, this panel may not recon-
sider the court’s precedent absent an overriding Supreme Court decision, a
change in statutory law, or en banc consideration. See United States v. Zuniga-
Salinas, 952 F.2d 876, 877 (5th Cir. 1992) (en banc).
      Accordingly, the judgment is AFFIRMED.




                                        2